OPINION AND ORDER
In a disciplinary proceeding, the Board of Governors of the Kentucky Bar Association concluded that the respondent was guilty of three counts of unethical and unprofessional conduct calculated to bring the bench and bar of Kentucky into disrepute. The Board recommends that the respondent be suspended from the practice of law for a period of six (6) months, such suspension to run concurrently with a two (2) year suspension imposed upon the respondent on May 11, 1982.
The Court, having considered the record, adopts the findings and recommendations of the Board of Governors. The respondent is hereby suspended for a period of six (6) months, said suspension to run concurrently with the suspension imposed on May 11,1982. It is further ordered that respondent pay the costs of this action. Respon*3dent is further directed to comply with SCR 3.390.
All concur.
ENTERED: September 13, 1984.
/s/ J. Calvin Aker
Deputy Chief Justice